UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                           No. 95-7882



ROY LEE PERRY, II-Bey,

                                           Plaintiff - Appellant,

         and

ELLIOTT GAINES,

                                                       Plaintiff,

         versus

JOHN JABE, Warden; P. A. TERRANGI; D. A. SWETTER,

                                          Defendants - Appellees.



                           No. 96-6446


ELLIOTT GAINES,

                                           Plaintiff - Appellant,

         and


ROY LEE PERRY,

                                                       Plaintiff,

         versus


JOHN JABE, Warden; P. A. TERRANGI; D. A. SWETTER,

                                          Defendants - Appellees.
2
Appeals from the United States District Court for the Eastern
District of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CA-95-851-AM)


Submitted:   June 20, 1996               Decided:     June 27, 1996


Before HALL, WILKINS, and HAMILTON, Circuit Judges.

No. 95-7882 dismissed and No. 96-6446 affirmed by unpublished per
curiam opinion.


Roy Lee Perry, Elliott Gaines, Appellants Pro Se. Lance Bradford
Leggitt, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond,
Virginia; David Ernest Boelzner, WRIGHT, ROBINSON, OSTHIMER &
TATUM, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                3
PER CURIAM:

     Appellants appeal the district court's orders dismissing their

42 U.S.C. § 1983 (1988) complaint. The district court assessed a

filing fee in accordance with Evans v. Croom, 650 F.2d 521 (4th
Cir. 1981), cert. denied, 454 U.S. 1153 (1982), and dismissed the

action as to Roy Lee Perry without prejudice when he failed to

comply with the fee order. Finding no abuse of discretion, we deny

Perry leave to proceed in forma pauperis and dismiss appeal No. 95-

7882. We deny Perry's motion to appoint counsel.
     The district court dismissed the action as to Elliott Gaines

on the merits. Gaines moved for reconsideration, and the district
court denied the motions. Gaines filed a notice of appeal which was

only timely to the order denying reconsideration. Because we find

upon a review of the record that the district court did not abuse

its discretion in denying reconsideration, we affirm appeal No. 96-

6446 on the reasoning of the district court. Gaines v. Jabe, No.
CA-95-851-AM (E.D. Va. Jan. 25 & Feb. 8, 1996). We dispense with

oral argument because the facts and legal contentions are adequate-
ly presented in the materials before the court and argument would

not aid the decisional process.




                                         No. 95-7882 - DISMISSED

                                         No. 96-6446 - AFFIRMED




                                  4